          Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 1 of 18                              FILED
                                                                                             2020 Apr-15 PM 03:35
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

    CHRISTOPHER S. GILLILAND,                    )
                                                 )
         Plaintiff,                              )
                                                 )
    v.                                           )
                                                 )    Case No.: 5:18-cv-01245-SGC
    SOCIAL SECURITY                              )
    ADMINISTRATION, Commissioner,                )
                                                 )
         Defendant.                              )

                              MEMORANDUM OPINION1

         The plaintiff, Christopher S. Gilliland, appeals from the decision of the

Commissioner of the Social Security Administration (the “Commissioner”) denying

his application for Disability Insurance Benefits (“DIB”). Gilliland timely pursued

and exhausted his administrative remedies, and the Commissioner’s decision is ripe

for review pursuant to 42 U.S.C §§ 405(g) and 1383(c)(3). For the reasons discussed

below, the Commissioner’s decision is due to be affirmed.

I. Procedural History

         Gilliland has at least a high school education and past relevant work

experience as a maintenance worker, heavy equipment operator, and dump truck

driver. (Tr. at 18-19). In his application for DIB, Gilliland alleged he became


1
 The parties have consented to the exercise of full dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Doc. 12).
         Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 2 of 18




disabled on January 15, 2004, due to anxiety, panic attacks, degenerative disc

disease, chronic low back pain, a herniated disc, and high blood pressure. (Id. at

224).    After his claim was denied, Gilliland requested a hearing before an

administrative law judge (“ALJ”). (Id. at 11). Following a hearing, the ALJ denied

Gilliland’s claim. (Id.). Gilliland was 37 years old when the ALJ issued her

decision. (Id. at 19-20). After the Appeals Council denied review of the ALJ’s

decision (id. at 1-3), that decision became the final decision of the Commissioner,

see Frye v. Massanari, 209 F. Supp. 2d 1246, 1251 (N.D. Ala. 2001) (citing Falge

v. Apfel, 150 F.3d 1320, 1322 (11th Cir. 1998)). Thereafter, Gilliland commenced

this action. (Doc. 1).

II. Statutory and Regulatory Framework

        To establish eligibility for disability benefits, a claimant must show “the

inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

twelve months.” 42 U.S.C. §§ 416(i)(1)(A), 423(d)(1)(A); see also 20 C.F.R. §

404.1505(a). Furthermore, a claimant must show he was disabled between his

alleged initial onset date and his date last insured. Mason v. Comm’r of Soc. Sec.,

430 F. App’x 830, 831 (11th Cir. 2011) (citing Moore v. Barnhart, 405 F.3d 1209,

1211 (11th Cir. 2005); Demandre v. Califano, 591 F.2d 1088, 1090 (5th Cir. 1979)).


                                          2
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 3 of 18




The Social Security Administration (“SSA”) employs a five-step sequential analysis

to determine an individual’s eligibility for disability benefits.          20 C.F.R. §

404.1520(a)(4).

      First, the Commissioner must determine whether the claimant is engaged in

“substantial gainful activity.” Id. at § 404.1520(a)(4)(i). If the claimant is engaged

in substantial gainful activity, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(i) and (b). At the first step, the ALJ determined

Gilliland last met the Social Security Administration’s insured status requirements

on December 31, 2009, and has not engaged in substantial gainful activity since

January 15, 2004, the alleged onset date of his disability. (Tr. at 13).

      If the claimant is not engaged in substantial gainful activity, the

Commissioner must next determine whether the claimant suffers from a severe

physical or mental impairment or combination of impairments that has lasted or is

expected to last for a continuous period of at least twelve months. 20 C.F.R. §

404.1520(a)(4)(ii).   If the claimant does not have a severe impairment or

combination of impairments, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(ii) and (c). At the second step, the ALJ determined

Gilliland had the following severe impairments through his date last insured: lumbar

radiculopathy, lumbago, sacroiliac joint syndrome, and obesity. (Tr. at 14).

      If the claimant has a severe impairment or combination of impairments, the


                                           3
           Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 4 of 18




Commissioner must then determine whether the impairment or combination of

impairments meets or equals one of the “Listings” found in 20 C.F.R. Part 404,

Subpart P, Appendix 1.             20 C.F.R. § 404.1520(a)(4)(iii).           If the claimant’s

impairment or combination of impairments meets or equals one of the Listings, the

Commissioner will find the claimant is disabled. Id. at § 404.1520(a)(4)(iii) and (d).

At the third step, the ALJ determined Gilliland did not have an impairment or

combination of impairments through his date last insured that met or medically

equaled the severity of one of the Listings. (Tr. at 14).

         If the claimant’s impairment or combination of impairments does not meet or

equal one of the Listings, the Commissioner must determine the claimant’s residual

functional capacity (“RFC”) before proceeding to the fourth step. 20 C.F.R. §

404.1520(e). At the fourth step, the Commissioner will compare an assessment of

the claimant’s RFC with the physical and mental demands of the claimant’s past

relevant work. Id. at § 404.1520(a)(4)(iv) and (e). If the claimant is capable of

performing his past relevant work, the Commissioner will find the claimant is not

disabled. Id. at § 404.1520(a)(4)(iv).

         Before proceeding to the fourth step, the ALJ determined Gilliland had the

RFC to perform a limited range of light work through his date last insured. (Tr. at

14).2 At the fourth step, the ALJ determined Gilliland was not able to perform his


2
    Light work “involves lifting no more than 20 pounds at a time with frequent lifting or carrying
                                                 4
        Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 5 of 18




past relevant work through his date last insured. (Id. at 32).

       If the claimant is unable to perform his past relevant work, the Commissioner

must finally determine whether the claimant is capable of performing other work

that exists in substantial numbers in the national economy in light of the claimant’s

RFC, age, education, and work experience. 20 C.F.R. § 404.1520(a)(4)(v) and

(g)(1). If the claimant is capable of performing other work, the Commissioner will

find the claimant is not disabled. Id. at § 404.1520(a)(4)(v) and (g)(1). If the

claimant is not capable of performing other work, the Commissioner will find the

claimant is disabled. Id. at § 404.1520(a)(4)(v) and (g)(1).

       At the fifth step, considering Gilliland’s age, education, work experience, and

RFC, the ALJ determined there were jobs existing in significant numbers in the

national economy that Gilliland could perform through his date last insured, such as

those of cashier, counter clerk, and laundry folder. (Tr. at 19). Therefore, the ALJ

concluded Gilliland was not under a disability at any time between January 15, 2004,

the alleged onset date of his disability, and December 31, 2009, his date last insured.

(Id. at 20).

III. Standard of Review

       Review of the Commissioner’s decision is limited to a determination of



of objects weighing up to 10 pounds” and may require “a good deal of walking or standing . . . or
. . . involve[] sitting most of the time with some pushing and pulling of arm or leg controls.” 20
C.F.R. § 404.1567(b).
                                                5
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 6 of 18




whether that decision is supported by substantial evidence and whether the

Commissioner applied correct legal standards. Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158 (11th Cir. 2004).          A district court must review the

Commissioner’s findings of fact with deference and may not reconsider the facts,

reevaluate the evidence, or substitute its judgment for that of the Commissioner.

Ingram v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007); Dyer

v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). Rather, a district court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (internal citations omitted).   Substantial evidence is “such

relevant evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id. A

district court must uphold factual findings supported by substantial evidence, even

if the preponderance of the evidence is against those findings. Miles v. Chater, 84

F.3d 1397, 1400 (11th Cir. 1996) (citing Martin v. Sullivan, 894 F.2d 1520, 1529

(11th Cir. 1990)).

      A district court reviews the Commissioner’s legal conclusions de novo. Davis

v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). “The [Commissioner’s] failure to

apply the correct law or to provide the reviewing court with sufficient reasoning for

determining that the proper legal analysis has been conducted mandates reversal.”


                                         6
        Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 7 of 18




Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

IV. Discussion

      On appeal, Gilliland argues the ALJ erred by (1) improperly discrediting his

testimony regarding his pain and other subjective symptoms, (2) failing to consider

the effect of his obesity on his other severe impairments, (3) failing to fully and fairly

develop the record to the extent he should have ordered a consultative examination

or retained a medical expert to review Gilliland’s medical records, and (4)

disregarding the opinion of his psychiatrist and determining his alleged anxiety was

not a medically determinable impairment during the relevant period. (Doc. 25).

      A. Subjective Symptoms Testimony

      A claimant may establish disability through testimony of pain or other

subjective symptoms. Brown v. Sullivan, 921 F.2d 1233, 1236 (11th Cir. 1991). To

do so, he must satisfy a three-part “pain standard,” by showing (1) evidence of an

underlying medical condition and either (2) objective medical evidence that

confirms the severity of the alleged pain or other subjective symptoms arising from

that condition or (3) that the objectively determined medical condition is of such a

severity that it can reasonably be expected to give rise to the alleged pain or other

subjective symptoms. Id.; see also Taylor v. Acting Comm’r of Soc. Sec. Admin.,

2019 WL 581548, at *2 (11th Cir. 2019) (citing Dyer, 395 F.3d at 1210); 20 C.F.R.

§ 404.1529; SSR 16-3p. A claimant’s subjective testimony supported by medical


                                            7
        Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 8 of 18




evidence that satisfies the pain standard is sufficient to support a finding of disability.

Brown, 921 F.2d at 1236 (citing Hale v. Bowen, 831 F.2d 1007, 1011 (11th Cir.

1987); MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986); Landry v.

Heckler, 782 F.2d 1551, 1552 (11th Cir. 1986)).

       An ALJ may discredit a claimant’s testimony regarding his pain or other

subjective symptoms provided he or she clearly articulates explicit and adequate

reasons for doing so. Brown, 921 F.2d at 1236; Taylor, 2019 WL 581548, at *2

(citing Dyer, 395 F.3d at 1210). In evaluating a claimant’s testimony and other

statements regarding the intensity, persistence, and limiting effects of his symptoms,

an ALJ considers all available evidence. 20 C.F.R. § 404.1529(c).

       The ALJ determined that while Gilliland’s medically determinable

impairments could reasonably be expected to cause his alleged pain and other

subjective symptoms, Gilliland’s statements concerning the intensity, persistence,

and limiting effects of his pain and other subjective symptoms were not entirely

consistent with the medical and other evidence of record. (Tr. at 15). The discussion

that followed this determination included multiple reasons for discrediting

Gilliland’s testimony, each of which was supported by substantial evidence.

      Gilliland presented to Dr. Roger Ray, a neurosurgeon, in December 2005 and

reported a two-year history of pain in his low back and left extremity, brought on by

a work injury. (Id. at 353, 841). Imaging revealed Gilliland had a herniated disc


                                            8
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 9 of 18




between his fourth and fifth lumbar vertebrae. (Id. at 347, 351). Dr. Ray performed

spinal decompression surgery on Gilliland in January 2006.           (Id. at 358-61).

Gilliland initially reported some improvement following the surgery. (Id. at 349).

He returned to Dr. Ray in September 2006 and reported he had been experiencing

worsening pain since twisting his back in July 2006. (Id. at 347). Dr. Ray gave

Gilliland prescriptions for a steroid and pain reliever, and Gilliland reported several

weeks later that he was doing a little better. (Id. at 347-48). At that time, Dr. Ray

encouraged Gilliland to lose weight. (Id. at 348).

      Gilliland returned to Dr. Ray in mid-May 2007 and reported increasing back

pain over the previous three weeks.        (Id. at 346).    Dr. Ray gave Gilliland

prescriptions for a steroid, a muscle relaxer, and a pain reliever. (Id. at 346). At a

follow-up visit in late-May 2007, Dr. Ray offered to do a surgical evaluation because

Gilliland reported that while his symptoms had improved slightly he was still unable

to do his daily routine. (Id. at 345). After imaging completed as part of the surgical

evaluation showed Gilliland had what appeared to be a recurrent herniated disc, Dr.

Ray noted Gilliland might be a candidate for spinal fusion surgery. (Id. at 340, 344).

      At this point, Gilliland sought a second opinion from Dr. Joel Pickett, another

neurosurgeon. (Id. at 841). Dr. Pickett expressed some doubt as to whether spinal

fusion surgery would resolve Gilliland’s pain. (Id. at 630-31, 634). He opined that

if Gilliland lost weight his pain probably would improve and stated “he would like


                                          9
         Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 10 of 18




to see that degree of dedication” from Gilliland before performing a fusion. (Id. at

630). Dr. Pickett referred Gilliland to Dr. Keith Anderson to facilitate weight loss.

(Id.).

         Gilliland saw Dr. Anderson in December 2007. (Id. at 841). Dr. Anderson

prescribed a diet and exercise program for Gilliland, with the goal of losing twenty

pounds over the following eight weeks, and instructed Gilliland to follow up with

him at the conclusion of those eight weeks. (Id.). There is no record of any return

visit Gilliland made to Dr. Anderson.

         Dr. Pickett also referred Gilliland to Dr. Ronald Collins, a pain management

specialist. (Id. at 634). Dr. Collins performed at least nine nerve root blocks on

Gilliland between June 2007 and December 2009. (Id. at 868, 873, 890, 977, 992,

926, 1006, 1017).

         The foregoing summary of Gilliland’s medical records for the relevant period

demonstrates that following the spinal decompression surgery Dr. Ray performed in

January 2006, Gilliland received relatively conservative treatment for his back pain

in the form of prescription medication and nerve root blocks. Moreover, while both

Dr. Ray and Dr. Pickett recommended Gilliland lose weight to relieve his back pain,

there is no evidence Gilliland complied with this treatment recommendation. Both

the conservative nature of a claimant’s treatment and a claimant’s failure to comply

with a treatment recommendation are valid reasons for discrediting a claimant’s


                                          10
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 11 of 18




testimony regarding his pain and other subjective symptoms. See Draughon v.

Comm’r, Soc. Sec. Admin., 706 F. App’x 517, 520 (11th Cir. 2017) (holding

conservative nature of claimant’s treatment and claimant’s declination of certain

treatment supported ALJ’s decision to discredit claimant’s testimony regarding his

pain); Doig v. Colvin, 2014 WL 4463244, at *4 (M.D. Fla. Sept. 10, 2014) (“The

meaning of ‘conservative treatment’ is well known; it includes any mode of

treatment which is short of surgery. Treatment with medication, whether prescribed

or over-the-counter, and steroid injections is still conservative treatment, i.e. not

surgery.”).

      Gilliland claims the ALJ erred by omitting a discussion of the narcotic pain

reliever and other medication Dr. Collins consistently prescribed to treat his back

pain between June 2007 and January 2010. (Doc. 25 at 11-14). An ALJ does not

have to refer in his decision to every piece of evidence included in the record. Dyer,

395 F.3d at 1211. Moreover, the medication prescribed by Dr. Collins is, like the

nerve root blocks he administered, conservative treatment and, thus, supports one of

the reasons articulated by the ALJ for discrediting Gilliland’s testimony regarding

his pain and other subjective symptoms.

      Gilliland also claims that while the ALJ stated Dr. Collins’ treatment notes

“revealed little evidence of the effectiveness” of the nerve root blocks he

administered, those notes do contain evidence the treatment he received from Dr.


                                          11
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 12 of 18




Collins was not entirely effective in the form of subjective pain levels he reported

following those treatments. (Doc. 28 at 3-4). Finally, he claims imaging of his spine

performed in June 2007, which indicated a recurrent herniated disc, confirmed his

testimony of disabling pain. (Doc. 25 at 14-16). As discussed above, the ALJ

articulated adequate reasons, which are supported by substantial evidence, for

discrediting that testimony. Essentially, Gilliland asks the undersigned to reweigh

the evidence of record. However, as stated, the relevant question is not whether

evidence supports Gilliland’s argument but whether substantial evidence supports

the ALJ’s determination. See Moore, 405 F.3d at 1213 (discussing “narrowly

circumscribed” nature of appellate review). Accordingly, Gilliland’s first claim of

error is without merit.

      B. Combined Effect of Impairments

      An ALJ must consider the combined effects of a claimant’s impairments in

determining whether he is disabled. Jones v. Bowen, 810 F.2d 1001, 1006 (11th Cir.

1986) (citing Bowen v. Heckler, 748 F.2d 629, 635 (11th Cir. 1984)); 20 C.F.R. §

404.1523(c). At step two of the sequential analysis, the ALJ stated Gilliland “did

not have an impairment or combination of impairments that met or medically

equaled the severity of one of the [Listings]” through his date last insured. (Tr. at

14). The Eleventh Circuit has held this statement satisfies an ALJ’s obligation to

consider a claimant’s impairments in combination at step two. See Jones v. Dep’t of


                                         12
        Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 13 of 18




Health & Human Servs., 941 F.2d 1529, 1533 (11th Cir. 1991); Wilson v. Barnhart,

284 F.3d 1219, 1224-25 (11th Cir. 2002).3

        In determining Gilliland’s RFC, the ALJ explicitly discussed not only

Gilliland’s musculoskeletal impairments but also his obesity. (Tr. at 14-18). More

specifically, with respect to Gilliland’s obesity the ALJ stated, “[T]he medical

records do not support a finding [Gilliland’s] obesity has so substantially

exacerbated his other severe impairments so as to diminish his [RFC] and render

him unable to work.” (Id. at 18). This discussion makes clear the ALJ satisfied her

obligation to consider the combined effects of Gilliland’s impairments, including his

obesity, in determining Gilliland’s RFC and otherwise evaluating his claim. See

Nichols v. Comm’r, Soc. Sec. Admin., 679 F. App’x 782, 797 (11th Cir. 2017)

(holding there was no merit to claim ALJ failed to evaluate claimant’s impairments

in combination, where ALJ explicitly stated several times he was considering

claimant’s impairments in combination; also stated he had considered entire record,

all symptoms, and extent to which symptoms could be accepted as consistent with

other evidence; and engaged in exhaustive discussion of claimant’s impairments and


3
  Gilliland claims Jones and Wilson are at odds with the Eleventh Circuit’s earlier decision in
Walker v. Bowen, 826 F.2d 996 (11th Cir. 1987), and that the “prior precedent rule” requires this
district court to follow Walker. (Doc. 28 at 7-9). In Walker, the Eleventh Circuit held “ ‘it is the
duty of the . . . [ALJ] to make specific and well-articulated findings as to the effect of the
combination of impairments and to decide whether the combined impairments cause the claimant
to be disabled.’” 826 F.2d at 1001 (quoting Bowen, 748 F.2d at 635). Because the ALJ did discuss
Gilliland’s obesity in detail later in her analysis, it is not necessary to reconcile the decisions cited
by Gilliland.
                                                  13
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 14 of 18




their functional limitations). Accordingly, Gilliland’s second claim of error is

without merit.

      C. Development of Record

      A claimant bears the burden of proving he is disabled by submitting evidence

to support his claim. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003). An

ALJ does have a duty to develop the medical record fully and fairly, which in some

cases requires an ALJ to order a consultative examination. Holladay v. Bowen, 848

F.2d 1206, 1209 (11th Cir. 1988). However, an ALJ is not required to order a

consultative examination if the record contains sufficient evidence to make an

informed decision. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1269 (11th Cir.

2007) (citing Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001)). Moreover,

determination of a claimant’s RFC is not a medical determination; it is a

determination for an ALJ, not a doctor. 20 C.F.R. § 404.1546(c); Moore v. Soc. Sec.

Admin., Com’r, 649 F. App’x 941, 945 (11th Cir. 2016); Robinson v. Astrue, 365 F.

App’x 993, 999 (11th Cir. 2010). Therefore, an ALJ is not required to obtain a

medical opinion regarding a claimant’s functional abilities. Dodson v. Colvin, 2014

WL 2465304, at *5 (N.D. Ala. June 2, 2014) (citing Langley v. Astrue, 777 F. Supp.

2d 1250, 1261 (N.D. Ala. 2011); Green v. Soc. Sec. Admin., 223 F. App’x 915, 923-

24 (11th Cir. 2007)).

      The ALJ in this case had sufficient evidence before her to assess Gilliland’s


                                        14
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 15 of 18




impairments and the functional limitations they imposed. She engaged in a thorough

discussion of Gilliland’s medical records for the relevant period, which included

multiple imaging studies and treatment notes from four different doctors Gilliland

consulted to address his back pain, and properly discounted Gilliland’s testimony

regarding the limiting effects of his pain. Her determination Gilliland had the RFC

to perform a limited range of light work through his date last insured is supported by

the relatively conservative treatment Gilliland received for his back pain during the

relevant period.   Accordingly, the ALJ was not required to have ordered a

consultative examination or retained a medical expert to review Gilliland’s medical

records.

      The state agency physician did conclude the record contained insufficient

evidence to evaluate Gilliland’s claim. (Tr. at 83). However, the ALJ assigned only

some weight to that conclusion. (Id. at 18). The undersigned interprets the ALJ’s

discussion of the state agency physician’s conclusion as indicating that while the

ALJ credited the conclusion to the extent she found the record of Gilliland’s

treatment during the relevant period was limited, she discredited the conclusion to

the extent she found the record was not so limited as to preclude evaluation of

Gilliland’s claim. (See id.). The ALJ was entitled to limit the weight afforded the

state agency physician’s opinion. See Arnold v. Soc. Sec. Admin., Comm’r, 724 F.

App’x 772, 779 (11th Cir. 2018) (“An ALJ may reject any medical opinion if the


                                         15
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 16 of 18




evidence supports a contrary finding.”) (citing Sryock v. Heckler, 764 F.2d 834, 835

(11th Cir. 1985)). Moreover, substantial evidence supports her reason for doing so.

That evidence is the same evidence that supports her determination of Gilliland’s

RFC and overall evaluation of Gilliland’s claim. Accordingly, Gilliland’s third

claim of error is without merit.

      D. Anxiety

      A medically determinable impairment is one that “result[s] from anatomical,

physiological, or psychological abnormalities that can be shown by medically

acceptable clinical and laboratory diagnostic techniques” and “must be established

by objective medical evidence from an acceptable medical source.” 20 C.F.R.

404.1521. The ALJ determined Gilliland’s alleged anxiety did not constitute a

medically determinable impairment during the relevant period. (Tr. at 14). This

determination is supported by substantial evidence. Gilliland’s medical records for

the relevant period lack complaints of or treatment for anxiety or any other mental

health issue.

      Gilliland did initiate treatment with Dr. Andrew Wilkerson, a psychiatrist, in

March 2015, more than five years after his date last insured. (Id. at 552). Dr.

Wilkerson diagnosed Gilliland with severe agoraphobia and panic disorder and

opined these mental impairments prevented Gilliland from working. (Id. at 563,

568-70). He indicated the onset date of the impairments was “several years prior”


                                        16
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 17 of 18




to his first evaluation of Gilliland in March 2015. (Id. at 563).

      A retrospective diagnosis – that is, a physician’s opinion rendered after a

claimant’s date last insured that a claimant suffered from a disabling impairment

before his date last insured – is entitled to deference only when the opinion is

consistent with medical evidence pre-dating the claimant’s date last insured. Mason,

430 F. App’x 830. It is not clear Dr. Wilkerson’s diagnosis is retrospective. The

phrase “several years prior” is vague enough to leave some question as to whether

Gilliland’s impairments were present by December 2009. Regardless, the diagnosis

is not corroborated by evidence contemporaneous with the relevant period. While

the ALJ did not explicitly state she considered and rejected Dr. Wilkerson’s opinion

for that reason, her statement the record lacked evidence Gilliland complained of or

received treatment for a mental health impairment during the relevant period is a

sufficiently clear implicit rejection of the opinion on that ground.        Compare

Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir. 2011) (holding

ALJ must state with particularity weight given to different medical opinions and the

reasons therefor), with Colon v. Colvin, 660 F. App’x 867, 870 (11th Cir. 2016)

(distinguishing Winschel and affirming the Commissioner’s decision because the

court was not left pondering why the ALJ made the decision he did and noting the

court would not ignore the rest of the opinion merely because the ALJ failed to assign

weight to or mention certain medical opinions); see also Carson v. Comm’r of Soc.


                                          17
       Case 5:18-cv-01245-SGC Document 30 Filed 04/15/20 Page 18 of 18




Sec., 373 F. App’x 986, 988-89 (11th Cir. 2010) (holding ALJ did not err in

treatment of medical opinions where ALJ’s finding claimant failed to show his

impairment began prior to his date last insured, which was an implicit rejection of

those opinions, was supported by substantial evidence). Accordingly, Gilliland’s

fourth claim of error is without merit.

V.    Conclusion

      Having reviewed the administrative record and considered all the arguments

presented by the parties, the undersigned finds the Commissioner’s decision is due

to be AFFIRMED. A separate order will be entered.

      DONE this 15th day of April, 2020.



                                               ______________________________
                                                STACI G. CORNELIUS
                                                U.S. MAGISTRATE JUDGE




                                          18
